Citation Nr: 0410556	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-06 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Entitlement to a higher initial evaluation for residuals of 
perivascular dermatitis of the arms, legs, and trunk, currently 
assigned a noncompensable disability evaluation.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for 
residuals of perivascular dermatitis of the arms, legs, and trunk, 
and assigned a noncompensable disability evaluation effective from 
May 14, 2001.  The veteran, who had active service, from August 
1997 to May 2001, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

Upon preliminary review of the claims file, the Board finds that 
additional development is needed in this case before proceeding 
with appellate review for the reasons set forth below.

An initial review of evidence shows that VA outpatient records may 
be missing from the claims file.  In his VA Form 9 dated January 
2002, the veteran stated that he had visited the VA hospital in 
Gainesville, Florida within the last six months and received a 
prescription for a steroid cream.  However, these treatment 
records are not associated with the claims file.  In fact, the 
evidence of record does not include any VA outpatient records.  
Such records may prove to be probative.  Further, the veteran 
indicated in January 2004 that he was awaiting additional medical 
evidence pertaining to his claim, and he expected to have this 
information by February 15, 2004.  Although the RO gave the 
veteran the requested additional time to submit such evidence, the 
veteran did not do so.  However, since this case must be remanded 
to obtain additional records, the veteran will be afforded an 
additional opportunity to submit such evidence.  Therefore, the RO 
should request that the veteran provide the names and addresses of 
any and all health care providers who have provided treatment for 
his disability and attempt to obtain and associate with the claims 
file any current treatment records pertaining to his claim.

Therefore, in order to give the veteran every consideration with 
respect to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is necessary.  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should request that the appellant provide the names and 
addresses of any and all health care providers who have provided 
treatment for his residuals of perivascular dermatitis of the 
arms, legs, and trunk from May 2001 to the present.  After 
acquiring this information and obtaining any necessary 
authorization, the RO should obtain and associate these records 
with the claims file.  A specific request should be made for VA 
medical records dated from May 2001 through the present.

2.  In addition to the development requested above, the claims 
file should be reviewed to ensure that all notice obligations of 
the Veterans Claims Assistance Act of 2000 (VCAA) have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any applicable legal precedent. 


When the development requested has been completed, the case should 
be reviewed by the RO on the basis of additional evidence.  If the 
benefit sought is not granted, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





